Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021, that includes a response to the Final Office Action mailed April 8, 2021, has been entered. Claim 1 has been amended; claims 2, 3, 6-8, 23, and 26 have been canceled; and claim 27 has been newly added. Claims 5, 9, 11-15, 17-19, 21, 22, 24, and 25 have been withdrawn. Claims 1, 4, 10, 16, 20, and 27 are under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither McLean et al. nor Cummings explicitly disclose “a micelle”, as now stipulated in newly amended claim 1. Therefore, the 35 USC 103 rejection presented in the Final Office Action mailed April 8, 2021 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new grounds of rejection has been formulated that addresses all pending claim limitations, including the newly added limitations, and is presented herein below as a new grounds of rejection, which has been necessitated by the present amendment 
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 10, 16, 20, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as now amended, stipulates that the transdermal drug delivery composition comprises a micelle, which micelle comprises ethoxylated macadamia nut oil. Newly added claim 27 stipulates that the transdermal drug delivery composition comprises a micelle, which micelle consists of ethoxylated macadamia nut oil. Applicant points to the original specification at paragraphs [0067]-[0071] and example 5 for support. However, the original specification never actually discloses the term “micelle” anywhere at all. Nothing in the recited paragraphs adequately describes a micelle. On 
This constitutes new matter. 
Claims 4, 10, 16, and 20 depend from claim 1.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 10, 16, 20, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scholz et al. (U.S. Patent No. 6,019,997), in view of Cummings (SPC ASIA, 2000; 43-46).
Applicant Claims
Applicant’s elected subject matter is directed to a transdermal delivery composition comprising a micelle comprising an ethoxylated macadamia nut oil having 16 ethoxylations per molecule; wherein the amount of the ethoxylated oil is 4-6 wt%, and the transdermal delivery composition can further comprise water and acyclovir (i.e. a “delivery agent”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Scholz et al. disclose a transdermal delivery composition comprising a micelle comprising e.g. a mixture of emulsifiers, water, and an antiviral agent such as acyclovir (i.e. “delivered agent”); wherein the mixture of emulsifiers can include polyoxyethylene 
Cummings discloses that “PEG-16 Mac” is a mixture of emulsifiers, specifically ethoxylated (i.e. polyoxyethylene) fatty acids, including oleic acid, derived from macadamia nut oil having 16 ethoxylations per molecule, that facilitate the manufacture of homogeneous dispersions of oily bodies with water; that are stable in the presence of most medicinals; and present in clear gel formulations for skin in the amount of 1-6%.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Scholz et al. do not explicitly disclose that the mixture of emulsifiers is ethoxylated macadamia nut oil with 16 ethoxylations per molecule. This deficiency is cured by the teachings of Cummings. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Scholz et al. and Cummings, outlined supra, to devise Applicant's presently claimed transdermal drug delivery composition. 
Scholz et al. disclose a transdermal delivery composition comprising a micelle comprising e.g. a mixture of emulsifiers, water, and an antiviral agent such as acyclovir (i.e. “delivered agent”); wherein the mixture of emulsifiers can include polyoxyethylene fatty acid moieties in which the fatty acid has a hydrocarbon chain length of e.g. at least et al.’s transdermal drug delivery composition, with the reasonable expectation that the resulting composition will successfully form a clear, stable gel, and when topically applied to skin surface will successfully transdermally deliver acyclovir, and impart an emollient effect to pleasantly condition the skin. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are moot in view of the new grounds of rejection that no longer relies on McLean. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DAVID BROWE/Primary Examiner, Art Unit 1617